Gilbert, J.
The exception is to a judgment sustaining a demurrer and dismissing a petition praying for equitable relief. The particular relief sought is recovery of $1600 paid to the City of Marietta for property sold at a tax sale, 'assessed under an act of the General Assembly (Ga. Laws 1917, pp. 757-767), and for cancellation of the marshaPs deed conveying the property to the petitioner.
1. A purchaser at a tax sale, as a general rule, does not come within the rule applicable to purchasers bona fide, but rather within the rule of caveat emptor, and is chargeable with knowledge of defects which the record discloses, notwithstanding statements of individuals. Civil Code (1910), § 6054; 3 Cooley on Taxation (4th ed.), 2945, § 1497; 4 Id. 3045, § 1553; McWhorter v. Beavers, 8 Ga. 300; Methvin v. Bexley, 18 Ga. 551; Budge v. Grand Forks, 10 L. R. A. 165; Keen v. McAfee, 116 Ga. 728 (42 S. E. 1022); Saffold v. Anderson, 162 Ga. 408 (134 S. E. 81). “Sales under tax fi. fas. shall be made under the same rules governing judicial sales.” Civil Code (1910), § 1167.
2. By the exercise of ordinary diligence the petitioner would have discovered all of the defects and irregularities before making the purchase at the tax sale, and at the sale must have known the exact frontage of the property sold.
3. The above rulings control, adversely- to the petitioner, all issues raised, including the question of cancellation of the deed.
4. The court did not err in dismissing the petition on demurrer.

Judgment affirmed.

All the Justices concur, except Hill, J., absent because of illness,